Title: To John Adams from George Walton, 20 January 1790
From: Walton, George
To: Adams, John



Sir,
Savannah, 28 January, 1790.

Being on a Circuit of our Superior Courts, & finding a Vessel ready to sail for New-York, I embrace the occasion of congratulating your zeal on the effectual opperation of the federal Government.  Its Quick progress to its present stage is a phenomenon in the history of Mankind.  But in such new and perplexed concerns a perfect combination of the various parts cannot be expected; and it is a problem which experience only will solve, whether some parts of the proceedings of the first Session of the National Congress will not be found to have exceptions.  To me it appears that the Judiciary system is too ponderous, expensive and unwieldy; and its iron teeth, too frightful for the condition of The Southern States.  It is too unqualified.  The right of the writ of Capias ad Satisfacïen  dum in the first and last instance, under our circumstances, and without any bankrupt provision, will, I fear, produce much uneasiness.  Should the british debts be entirely and at once sued for from Virginia inclusive South, the consequences would be ruinous.  That these debts remained so heavy is ascribable to the depredations of the War; and I ever thought ought to have been made an object of National consideration.  With respect to this State I don’t think we are affected as those debts were confiscated prior to the Treaty of Peace; and all acts of confiscation already passed were recognized and confirmed by the Treaty.  In another capacity I was called upon to give an opinion on this ground last year; and the State of facts made on that occasion I will I to myself the pleasure to enclose to you, and shall be particularly obliged by any observations you shall see fit to make there upon.
The principle of the general Representation in the National Government Wing according to members, this State has lately adopted a Measure to increase hers, by dispersing of a part of her vacant territory to three private Companies.  This measure will, no doubt, be ascribed to other motives by some: but, although I was not a member of the legislature, I am well assured & believe that the true ground of the act was what I have mentioned.  While human nature continues the same, Governments will always act from a source of its own Interest and aggradisement.
I did myself the pleasure to write to you some little time since from Augusta; and the sentiments then expressed will always continue to govern me.  I am full of zeal for the prosperity of the United–States; and I am the servant of this State.
Colonel Gunn requests that this letter should be the Vehicle of his respects to you; and that I would add that he is extremely anxious to be with you: but that he was under the necessity of attending the court now sitting.  In Schermehan he will certainly Fail.
With great & sincere respect & Esteem, I have the honor to be, Sir, / Your Mo. Ob. Servt.
Geo Walton